Filed Pursuant to Rule 424(b)(3) Registration No. 333-156742 HINES GLOBAL REIT, INC. SUPPLEMENT NO.8 DATED NOVEMBER 22, 2011 TO THE PROSPECTUS DATED APRIL 29, 2011 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc. dated April 29, 2011 (the “Prospectus”),Supplement No.6 dated October 25, 2011 and Supplement No. 7 dated November 8, 2011. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of our initial public offering, B. To provide an update on redemption requests; and C. To include our Quarterly Report on Form 10-Q for the quarter ended September 30, 2011. A. Status of our Initial Public Offering As of November 17, 2011 we had received gross proceeds of $862.3 million from the sale of 86.5million of our common shares in our current public offering, including $27.4 million relating to approximately2.9 millionshares issued under our distribution reinvestment plan. As of November 17, 2011, $2,165.1 million in shares remained available for sale pursuant to our current public offering, exclusive of approximately $472.6 million in shares available under our distribution reinvestment plan. B. Redemption Requests As ofSeptember 30, 2011, all eligible requests for redemptions received by us were redeemed using the proceeds from our distribution reinvestment plan. As ofSeptember 30, 2011, we had redeemed 568,960 shares under our share redemption plan at an average price of $9.58 per share. C. Quarterly Report on Form 10-Q for the Quarter EndedSeptember 30, 2011 On November 14, 2011, we filed our Quarterly Report on Form 10-Q for the quarter endedSeptember 30, 2011 with the Securities and Exchange Commission. The report (without exhibits) is attached to this Supplement. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53964 Hines Global REIT, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 26-3999995 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated Filer x (Do not check if a smaller reporting company) Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 7, 2011,approximately 84.5 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Loss 2 Condensed Consolidated Statements of Equity 3 Condensed Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 28 PARTII– OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Removed and Reserved 30 Item 5. Other Information 30 Item6. Exhibits 30 SIGNATURES Certification Certification Certification of CEO & CFO pursuant to Section 906 EX-31.1 EX-31.2 EX-32.1 EX- EX- EX- EX- EX- EX- PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2011 December 31, 2010 (In thousands, except per share amounts) ASSETS Investment property, net $ $ Cash and cash equivalents Restricted cash Interest rate swap contracts - Tenant and other receivables Intangible lease assets, net Deferred leasing costs, net Deferred financing costs, net Other assets Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ $ Due to affiliates Intangible lease liabilities, net Other liabilities Interest rate swap contracts 38 Distributions payable Notes payable Total Liabilities Commitments and contingencies (Note 12) - - Equity: Stockholders' equity: Preferred shares, $.001 par value; 500,000 preferred shares authorized, none issued or outstanding as of September 30, 2011 and December 31, 2010 - - Common stock, $.001 par value; 1,500,000 shares authorized, 80,303 and 41,287 issued and outstanding as of September 30, 2011 and December 31, 2010, respectively 80 41 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity Noncontrolling interests Total equity Total Liabilities and Equity $ $ See notes to the condensed consolidated financial statements. 1 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the Three and Nine Months Ended September 30, 2011 and 2010 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except per share amounts) Revenues: Rental revenue $ Other revenue Total revenues Expenses: Property operating expenses Real property taxes Property management fees Depreciation and amortization Acquisition related expenses Asset management and acquisition fees General and administrative Total expenses Loss before other income (expenses) and provision for income taxes ) Other income (expenses): Loss on interest rate swap contracts, net ) Other gains (losses) 14 (3
